Order entered May 16, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-01105-CV

                    DEBORAH ANN PRUITT, Appellant

                                       V.

 PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-14194

                                    ORDER

      The reporter’s record in this appeal is overdue. By postcard dated April 5,

2022, we directed Sheretta Martin, Official Court Reporter for the 162nd Judicial

District Court to file, within thirty days, the record or written verification no

hearings were recorded or appellant had not requested the record. To date, Ms.

Martin has not responded. Accordingly, we ORDER Ms. Martin to file the record

or requested verification no later than May 31, 2022. We caution Ms. Martin that
failure to comply may result in an order that she not sit as a reporter until she

complies.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Maricela Moore, Presiding Judge of the 162nd Judicial District Court;

Ms. Martin; and, the parties.

                                           /s/   KEN MOLBERG
                                                 JUSTICE